Title: From Alexander Hamilton to Jonathan Burrall, 14 March 1793
From: Hamilton, Alexander
To: Burrall, Jonathan



Treasury DepartmentMarch 14. 1793
Sir

I request that you will immediately invest in the purchase of Bills on London or Amsterdam, on account of the Government, fifty thousand Dollars; to enable you to do which, I inclose you a letter to the President and Directors of the Office of Discount & Deposit at New York. But as the advantageous purchasing of the bills will depend on secrecy, you had better not make use of your letter to the Directors ’till you have engaged the Bills—and You will be cautious to keep the Government out of sight.
I rely on your using the greatest circumspection as to the Drawers of the Bills that there may be no possible question about their goodness. If Mr Daniel Ludlow or Messrs. Le Roy & Bayard are drawing, upon the basis of their Dutch concerns, I should prefer their bills. And You will observe that I had rather pay an additional price for unexceptionable Bills than run the least risk. Houses much engaged in other than Mercantile Speculations, except those abovementioned, whose bottom is known, are to be avoided. Perhaps you will even find it adviseable to keep yourself out of view and operate through a third person.
You may have the bills filled up in the name of Samuel Meredith Treasurer of the United States, if you should complete the intire purchase in one sum; otherwise you will take them in your own name and indorse them to him. This last will avoid the disclosure to which the other mode would be subject, if the purchases are successive. The bills are immediately to be forwarded to me.
For Your Agency in this matter you will be allowed ¼ ⅌ Centum. Should you have occasion to indorse the Bills, it is to be understood that you are to incur no responsibility by it.
With esteem   I am Sir   Your Obed ser

A Hamilton
Jonathan Burrall Esqr

